[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               May 24, 2007
                             No. 06-16293                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 06-00133-CR-2-RDP-JEO

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

CALVIN LEE BURRELL,
a.k.a. Calvin Lee Black
a.k.a. Kelvin Burrell,
a.k.a. Kevin Burrell,
                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                              (May 24, 2007)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:
      Appellant Calvin Lee Burrell appeals his conviction for being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). He argues that the

evidence was insufficient to show: (1) that he was the individual who pawned the

two firearms that are the subject of this charge; and (2) that the two rifles in

question were “firearms” for purposes of § 922(g)(1).

      This court reviews the sufficiency of the evidence de novo, to determine

whether, viewing the evidence in the light most favorable to the government, any

reasonable juror could have concluded that the defendant was guilty beyond a

reasonable doubt. United States v. Hunt, 187 F.3d 1269, 1270 (11th Cir. 1999). To

hold that the testimony of a government witness is incredible as a matter of law, we

must find that the testimony is “unbelievable on its face,” meaning that the facts to

which the witness testified “physically could not have possibly [been] observed” or

were “events that could not have occurred under the laws of nature.” United States

v. Rivera, 775 F.2d 1559, 1561 (11th Cir. 1985) (internal quotations and citations

omitted).

      In order to convict Burrell of being a felon in possession of a firearm, the

jury must have found three elements: “(1) that [he] was a convicted felon, (2) that

[he] was in knowing possession of a firearm, and (3) that the firearm was in or

affecting interstate commerce.” United States v. Deleveaux, 205 F.3d 1292, 1297



                                            2
(11th Cir. 2000). “For purposes of § 922(g)(1), a firearm is defined to include any

weapon which will or is designed to or may be readily converted to expel a

projectile by the action of an explosive.” United States v. Adams, 137 F.3d 1298,

1300 (11th Cir. 1998). The government need not show that the firearm is operable

to sustain a conviction. Id.

      Because the evidence included, inter alia: (1) testimony from a pawn shop

employee, who identified Burrell as the individual who pawned two firearms; (2)

surveillance video of Burrell pawning the firearms; (3) pawn documents containing

Burrell’s signature; and (4) expert testimony stating that the items that Burrell

pawned were firearms, the evidence was sufficient to permit a reasonable juror to

convict Burrell. Accordingly, we affirm the conviction.

      AFFIRMED.




                                           3